   Case 2:20-cv-05027-CBM-AS Document 86-1 Filed 04/27/21 Page 1 of 12 Page ID #:1550

                                   LOS      ANGELES           POLICE        DEPARTME              T

                                  USE OF FORCE-TACTICS
                                       DIRECTIVE
Directive No. 11.1                                                                         October 2020


                     CROWD MANAGEMENT, INTERVENTION, AND CONTROL


      PURPOSE

      “Respect for People” and “Service to our Communities” are fundamental core values of
      the Los Angeles Police Department. In a society where free speech and assembly is
      guaranteed by the Federal and State Constitutions, it is the mission of police officers to
      protect the constitutional rights of all members of the public. These constitutional rights
      apply to individuals participating in lawful activities such as public speeches, marches,
      demonstrations, picketing, rallies and celebratory events.

      This Directive was developed to provide guidelines to assist officers and supervisors in
      identifying lawful versus unlawful assemblies. Additionally, it will provide insight into how
      the response and actions of law enforcement may affect the demeanor and response of
      a crowd. The thoughtful application of crowd management and intervention strategies
      will generally assist in efforts to facilitate legal First Amendment activity with reverence
      for life, fairness, respect and dignity for every individual, while at the same time removing
      those individuals whose illegal behavior jeopardize the purpose and safety of protected
      activity. Additionally, the Department’s Use of Force Policy relating to crowd control
      techniques is reviewed in this Directive.


      PROTOCOL

      In determining whether First Amendment activities are lawful, police officers must not
      consider their personal views of either the political affiliation or the message of those
      persons exercising their right to assemble and engage in expressive activities. The
      responsibility of police officers is to objectively determine at what juncture a
      demonstration or assembly leaves the realm of legal protest.

      It is important for supervisors and officers to understand the definition of an unlawful
      assembly to determine the appropriate police response. Penal Code Section 407 defines
      an unlawful assembly as: “Whenever two or more persons assemble together to do an
      unlawful act, or to do a lawful act in a violent, boisterous or tumultuous manner, such
      assembly is an unlawful assembly.” “Boisterous or tumultuous manner” has been
      interpreted by the courts to mean conduct which poses a clear and present danger of
      imminent violence.




                                       EXHIBITI 'A' - Page 3
Case 2:20-cv-05027-CBM-AS Document 86-1 Filed 04/27/21 Page 2 of 12 Page ID #:1551

   Use of Force - Tactics Directive No. 11.1
   Crowd Management, Intervention, and Control
   Page 2


   Penal Code Section 407 identifies two different circumstances when an assembly may
   be declared unlawful:

   The first circumstance is when people assemble to participate in an unlawful act. The
   unlawful act must be an act made criminal by law, or by the commission of an overt act
   that leads to a violation of the law. In the absence of any unlawful conduct, an assembly
   may be declared unlawful only if there is reasonable cause to believe, based on
   articulable facts, that the assembly’s purpose is unlawful. If people are assembled to
   commit an unlawful act, then they are an unlawful assembly (e.g. unlawfully blocking
   entrances to public buildings, highways, sidewalks or schools, or engaging in other
   unlawful or riotous activity).

   The second circumstance is when people assemble to do a lawful act in a “violent,
   boisterous or tumultuous manner.” In order to be considered violent, boisterous or
   tumultuous, the manner in which the people are acting must be violent, or pose a clear
   and present danger of imminent violence. For example, a demonstration that disturbs the
   peaceful enjoyment of property through noisy singing and chanting is not an unlawful
   assembly unless it also poses a clear and present danger of imminent violence. It is
   important to note that one must differentiate between First Amendment activity and other
   activity. A loud party at a private residence would not have to be violent, boisterous or
   tumultuous to be considered unlawful.


   PROCEDURES

   Any public assembly of individuals or groups, lawful or unlawful, may require support
   and/or intervention by law enforcement. Depending upon the situation, the response of
   law enforcement can range from observation and crowd management strategies, to crowd
   intervention and control strategies. The police response to each assembly or protest is
   different and will require law enforcement’s flexibility, creativity, discipline and patience.

   Crowd Management

   First Amendment activity such as a march,
   demonstration, protest, rally or celebratory        Crowd Management Primary Objectives
   event is most often successfully facilitated by
   initially using the least amount of visible law        Establish contact with crowd
   enforcement presence necessary. An ongoing              Obtain voluntary compliance
   assessment of crowd behavior is critical in             Minimize enforcement action
   order for supervisors and officers to
   appropriately respond to the actions of a crowd or protest group. Experience has shown
   that the appearance of an organized, disciplined contingent of police officers will often
   cause a disorderly group to abandon their disruptive activities. However, if used
   inappropriately, the mere presence of officers and/or horses in protective gear may be
   perceived as aggressive and is sufficient to change the behavior of the crowd.


                                    EXHIBITI 'A' - Page 4
Case 2:20-cv-05027-CBM-AS Document 86-1 Filed 04/27/21 Page 3 of 12 Page ID #:1552

   Use of Force - Tactics Directive No. 11.1
   Crowd Management, Intervention, and Control
   Page 3


   This can cause the focus of the protest to shift from the group’s original cause to the
   presence and actions of officers. Therefore, supervisors should consider this potential
   impact on crowd behavior and be thoughtful about the strategic deployment of police
   officers and horses in protective gear.

   Instead of thinking about the best form of police action to control the crowd, it is important
   for supervisors to focus on how to act in order to encourage the crowd to manage itself.
   One way of achieving this is to place a major emphasis on urging crowd members to
   express their views in a lawful manner, even under conditions where one is aware of the
   presence of small isolated groups with illegal goals and even at points where these small
   isolated groups start to act in illegal and violent ways.

   Intervention

   Police officers and supervisors must understand the importance of differentiating between
   violent members of the crowd and peaceful protestors. When possible, officers should
   interact with crowd members in an effort to communicate law enforcement support of
   lawful First Amendment activity and rights of free speech and expression.

                                                Unlawful behavior by individuals, or unlawful
        Crowd Intervention Primary Objectives   conduct observed in an isolated incident,
                                                should not automatically form the basis for
          Isolate unlawful behavior            declaring an otherwise lawful assembly to be
          Arrest law violators                 unlawful. When it appears practical, officers
          Protect First Amendment activity     should attempt to give warning to the leaders
          Facilitate lawful protests           or spokesperson of the activity, the other
                                                participants, and/or the individuals about any
                                                observed unlawful or potentially unlawful
   conduct. When appropriate, officers should instruct them on what they must do to comply
   with the laws, so as to allow an opportunity to correct the conduct in question. Every
   effort should be made to protect and facilitate the actions of lawful demonstrators while
   using intervention strategies to stop illegal activity and remove law violators. However,
   when group behavior appears to be unlawful, aggressive, or otherwise uncontrollable, it
   is reasonable for the assembly to be declared unlawful.

   Crowd Control and Dispersal

   In the event a group or portion of a group
   becomes involved in violent or riotous              Crowd Control Primary Objectives
   behavior, the mission of the Department is to
   protect lives and property, and restore             Protect life
   conditions to normal as rapidly and efficiently     Restore and maintain order
   as possible. The rapid deployment of forces         Arrest violators
                                                       Protect vital facilities
   to contain and arrest those responsible for         Protect property
   violent, riotous, or unlawful behavior and the
   dispersal of unlawful groups will help
   accomplish the Department’s crowd control primary objectives.
                                    EXHIBITI 'A' - Page 5
Case 2:20-cv-05027-CBM-AS Document 86-1 Filed 04/27/21 Page 4 of 12 Page ID #:1553

   Use of Force - Tactics Directive No. 11.1
   Crowd Management, Intervention, and Control
   Page 4


   When circumstances require crowd dispersal, the dispersal should generally not occur
   until control forces are in place to assist in managing the dispersed crowd, as unlawful
   conduct is extremely dynamic and mobile. Crowd dispersal strategies should only be
   used when immediate action is necessary to stop violence and/or property damage and/or
   sufficient resources are not present to ensure public safety.

   Dispersal Orders

                                                     The intent of a dispersal order is to
            Methods to Deliver and Document          permanently disperse a crowd, not to
                     Dispersal Orders                merely relocate the problem to another
                                                     location. Supervisors should make a
          Amplified sound                           reasonable assessment to determine if
          Multiple languages when appropriate       the members of a crowd are attempting
          Confirm audibility from various locations
                                                     to comply with the dispersal order or
          Display signage indicating unlawful
            assembly and dispersal when possible     relocate the unlawful behavior. It should
          Document with video/audio recording       be made clear that the crowd is
                                                     expected to immediately leave the area
                                                     and include a warning that force may be
   used which could result in serious injury. The dispersal order must be given in a manner
   reasonably believed to be heard and understood by the intended audience. Based upon
   the circumstances, multiple announcements from various locations may be required.
   Dispersal orders should be delivered in English and in other languages that are
   appropriate for the audience. Regardless of the delivery method, the name of the
   individual giving the dispersal order and the date and time each order was given should
   be documented. Dispersal orders should not be given until control forces are in position
   to support crowd movement.


   THE MEDIA

   It is the Department’s goal to provide the media as much access as legitimately possible
   to assist them in their duties. However, when an event is declared unlawful, all persons
   present, including members of the media, may be ordered to disperse. With the exception
   of spontaneously occurring events, whenever the Department develops an Incident
   Action Plan for an event that involves a public assembly, the Department will, when
   practicable, designate an area outside of the anticipated impacted area, but within viewing
   distance and audible range of the event, for members of the media to assemble.


   USE OF FORCE

   There are no exceptions to the Department’s Use of Force Policy for crowd control
   situations. Officers may use only that force which is objectively reasonable. Verbalization
   should be used throughout the operation in an attempt to gain compliance. In determining
   the appropriate amount of force, officers shall evaluate each situation in light of the facts
   and circumstances of each particular case, including, but not limited to the seriousness
                                    EXHIBITI 'A' - Page 6
Case 2:20-cv-05027-CBM-AS Document 86-1 Filed 04/27/21 Page 5 of 12 Page ID #:1554

   Use of Force - Tactics Directive No. 11.1
   Crowd Management, Intervention, and Control
   Page 5


   of the crime(s), the level of threat or resistance presented by the individual(s) and the
   danger to the community.

   During crowd control situations, police officers may be required to physically engage
   individuals who exhibit conduct ranging from uncooperative to violent behavior. In these
   situations, officers may have to utilize force to move crowd members who do not respond
   to verbal directions, control violent individuals, or to effect an arrest. When the use of
   force is appropriate in a crowd control situation, only that force reasonable to make an
   arrest or disperse a crowd should be used.

   Baton

   The baton may be used to push individuals who do not respond to verbal commands and
   encroach upon officers on a skirmish line or, after a lawful dispersal order has been
   issued, on individuals who intentionally delay departure while officers attempt to disperse
   the crowd. The push technique utilizes the baton as an extension of your hand on
   passive/ aggressive demonstrators failing to comply with officer’s orders. During this
   technique the tip of the baton is placed on the center of the chest, officers then push the
   demonstrator. The push technique is not a strike and is not a reportable Use of Force
   while utilized in a crowd control situation.

           Note: The use of a baton as an impact device against an individual must be in
           response to the threatening or violent behavior of that individual and in a crowd
           control situation must be reported to a supervisor and appropriately documented.

   Chemical Agents

   The use of any Department approved chemical agent during a crowd control incident
   requires the approval of a commander or above. Chemical agents include CS gas, CN
   gas, OC, and all tear gas canisters. Before using any chemical agent, tactical
   consideration should be given to wind direction, safety equipment for officers, and the
   potential non-effectiveness of the chemical agent.

   Less-Lethal Munitions

   Less-lethal munitions are either target specific or non-target specific. Target specific
   munitions may be used on a hostile individual which may or may not be in a crowd that
   poses an immediate threat of violence or physical harm, (e.g., throwing projectiles).
   Beanbag shotgun Super-Sock rounds and 40mm sponge rounds are target specific
   munitions. Less-lethal munitions can be deployed by trained personnel.

   The 37mm foam rubber baton round is a non-target specific round used for crowd control.
   With the approval of the Incident Commander, the 37mm foam rubber baton may be used
   as a crowd control tool when a dispersal order has been issued and/or immediate action
   is necessary, to stop violence, to ensure public safety, and restore order. Its use should
   be constantly assessed as to its effectiveness and its effect on the crowd.

                                   EXHIBITI 'A' - Page 7
Case 2:20-cv-05027-CBM-AS Document 86-1 Filed 04/27/21 Page 6 of 12 Page ID #:1555

   Use of Force - Tactics Directive No. 11.1
   Crowd Management, Intervention, and Control
   Page 6


   The 37mm minimum recommended range is 5 – 10 feet in front of the crowd (skip fired)
   with a maximum effective range of 50 feet.

   The use of less-lethal munitions, the circumstances, and the number of rounds expended
   should be documented on Incident Command System (ICS) Form 214.

   Reporting a Non-Categorical Use of Force in Crowd Control Situations

   In a crowd control situation, a Use of Force Report is not required when officer(s) become
   involved in an incident where force is used to push or move individuals who exhibit
   unlawful or hostile behavior and who do not respond to verbal directions by the police.
   This applies only to officers working in organized squad and platoon sized units directly
   involved in a crowd control mission. Additionally, should force be utilized under these
   circumstances, officers shall notify their immediate supervisor of the use of force once the
   tactical situation has been resolved. The supervisor shall report the actions on ICS Form
   214, or as directed by the incident commander.

   A Use of Force Report is required when an officer(s) becomes involved in an isolated
   incident with an individual during a crowd control situation, which goes beyond the
   mission of the skirmish line.

          Note: When a suspect has been taken into custody, the booking number or
          DR number of the related report shall be cross-referenced on ICS Form 214.

   Medical Treatment

   Any suspect taken into custody that has been injured or complains of injury shall receive
   medical treatment in accordance with established procedures.


   CONCLUSION

   The police response to each assembly
   or protest is different and will require                   Points to Remember
   flexibility, creativity, discipline, and
   patience.     A non-violent, “sit-down”            First Amendment Rights vs. unlawful
                                                       behavior
   demonstration requires a much different
                                                      Keep the peace
   police response than a violent group               Protect property and vital facilities
   who has become destructive.          The           Maintain situational awareness
   tactics used to manage or control a                Economy of force
   crowd should make every attempt to                 Stop unlawful behavior
   facilitate and protect First Amendment             Obtain voluntary compliance
   activity while isolating and arresting             Remain flexible
   those engaged in unlawful behavior.



                                   EXHIBITI 'A' - Page 8
Case 2:20-cv-05027-CBM-AS Document 86-1 Filed 04/27/21 Page 7 of 12 Page ID #:1556

    Use of Force - Tactics Directive No. 11.1
    Crowd Management, Intervention, and Control
    Page 7


   AMENDMENTS

   This version replaces Use of Force-Tactics Directive No. 11 , Crowd Management,
   Intervention, and Control, June 201 1.




   MICHE      . MOORE
   Chief of Police

   DISTRIBUTION "A"

   Attachments: Dispersal Order, Concepts and Strategies, Terms and Definitions




                                EXHIBITI 'A' - Page 9
                      Case 2:20-cv-05027-CBM-AS Document 86-1 Filed 04/27/21 Page 8 of 12 Page ID #:1557
                                               Crowd Management, Intervention, and Control
                                                       Example Dispersal Orders




                             DISPERSAL ORDER                                                 DISPERSAL ORDER
                                                                                                 (Spanish)

  “I am (rank and officer’s name), a police officer for the City of    "Soy (officer's name and rank) oficial de policía de la Ciudad de
  Los Angeles. I hereby declare this to be an unlawful assembly        Los Angeles. Por la presente declaro que esta reunión es ilegal
  and, in the name of the people of the State of California,           y en nombre del pueblo del Estado de California ordeno que
  command all those assembled at (give specific location for           todas las personas reunidas en (give specific location, for
  example, the area bounded by Main Street on the east, Spring         example, the area bounded by Main Street on the east, Spring
  Street on the west, City Hall steps on the north, and the south      Street on the west, City Hall steps on the north, and the south
  sidewalk of 1st Street on the south) to immediately disperse,        sidewalk of 1st Street on the south) se dispersen
  which means to break up this assembly. If you do not do so,          inmediatamente. De lo contrario serán arrestadas o estarán
  you may be arrested or subject to other police action. Other         sujetos a otras acciones policíacas. Otras acciones policiacas
  police action may include the use of less lethal munitions, which    pueden incluir el uso de minciones de menos lethal, el cual
  could cause significant risk of serious injury to those who          puede causar riesgo significacion de heridas serias a los que
  remain. Section 409 of the Penal Code prohibits remaining            permanecen. La Sección 409 del Código Penal prohibe
  present at an unlawful assembly. If you remain in the area           permanecer en una reunión ilegal.              Si usted/ustedes
  which was just described, regardless of your purpose in              permanecen en las áreas mencionadas, sin importar el
  remaining, you will be in violation of Section 409. The following    propósito de su permanencia, usted/ustedes estarán violando
  routes of dispersal are available (give the most convenient          la sección 409 del Codigo Penal de California. Las rutas que
  route(s) of dispersal). You have ____ minutes (give a                se pueden usar para disperarse son las siguientes: (give the
  reasonable amount of time– take into consideration the number        most convenient route(s) of dispersal). Uds tienen ___ minutos
  of participants, location of the event, and number of exit routes)   (give a reasonable amount of time– take into consideration the
  to disperse.”                                                        number or participants, location of the event and number of exit
                                                                       routes) para dispersarse."




UOF-TAC DIR NO. 11.1, 2020



                                                        EXHIBITI 'A' - Page 10
                           Case 2:20-cv-05027-CBM-AS Document 86-1 Filed 04/27/21 Page 9 of 12 Page ID #:1558
                                                           Crowd Management, Intervention, and Control
                                                                    Concepts and Strategies

           Lawful Assembly                   Isolated Unlawful Behavior                        Unlawful Assembly                                           Riot

  Free Speech and assembly are           Isolated unlawful activity by            407 PC Two or more persons assemble                404 PC Riot, (a) Any use of force or
  protected First Amendment activity.    individuals or small groups within a            To do an unlawful act or                   violence, disturbing the public peace, or
  The following are examples:            crowd should not automatically form             To do a lawful act in a boisterous         any threat to use force or violence, if
                                         the basis for declaring an assembly              or tumultuous manner                       accompanied by immediate power of
     Speeches                           unlawful.                                                                                   execution, by two or more persons acting
                                                                                  Assemblies may be dispersed when they              together, and without authority of law, is a
     Marches
                                            Isolated destruction of property     are: Violent, or pose a clear and present          riot.
     Demonstrations
                                                                                  danger of violence, or the group is breaking
     Rallies                               Isolated acts of violence
                                                                                  some other law in the process. If a crime is        Group violent behavior
     Picketing                             Isolated rock or bottle throwers
                                                                                  occurring action may be taken to stop it prior
     Public assemblies                     Individual sit down                                                                      Group acts of property damage
                                                                                  to a Dispersal Order being given.
     Protests                                 demonstrators
     Celebratory events                                                                    Civil Disobedience
                                                                                            Sit down demonstration

                                                                            Police Action

  Use Crowd Management                   Use Crowd Intervention strategies:       Use Crowd Control strategies:                      Use Crowd Control strategies:
  strategies:
                                          Use organizers and monitors to            Obtain voluntary compliance                       Video action of officers and law violators
   Meet with event organizers and         gain voluntary compliance                 Video action of officers and law violators        Immediately stop the behavior
    stakeholders                          Isolate, arrest and remove law            Act quickly                                       Request resources (MFF)
   Determine the history and risk of      violators as quickly as possible          Request resources (MFF)                           Put control forces in place
     the group                            Video action of officers and law          Put control forces in place                       Stop the illegal activity
   Create a planning team                 violators                                 Identify dispersal routes                         Put a traffic plan in place
   Check permit limitations              Use amplified sound (sound trucks         Put a traffic plan in place                       Track and contain groups involved in illegal
   Develop Incident Action Plan and       or CIUVs) to communicate intent or        Move media to protected area. Use                   behavior using cameras, observation
     objectives                            to gain compliance                         amplified sound (sound trucks or CIUVs) to          posts, Shadow Teams or Air Unit.
   Identify and assign resources:        Use low profile tactics when               communicate intent to declare an unlawful         Arrest law violators
    Video unit, fixed posts, MFF,          possible. Don’t become the focus           assembly                                          Use Arrest Links to move arrestees
    Bicycle Units, Air Support, TSE,       of the demonstration.                     Disperse unlawful crowd                           With appropriate approval, deploy the
    Shadow Teams, Mounted Unit            Use Passive Arrest Teams, Tangle          Track and contain groups involved in illegal       appropriate less-lethal munitions to defend
   Monitor and assess crowd behavior      Teams, Shadow Teams, Cross                 behavior using cameras, observation                officers or to stop violent behavior
   Separate opposing factions             Bows, Arrest Circles                       posts, Shadow Teams or Air Unit                   Ensure only reasonable force
   Maintain video log                    When it is not possible to make an        Arrest individuals who fail to disperse or        Report use of force and expended
   Provide direction and expectations     immediate arrest, identify and track       who are involved in illegal activity               munitions
    at roll call                           suspects using cameras,                   Use Arrest Links to move arrestees                Restore and maintain order
   Engender facilitation not              observation posts, an air unit or         With appropriate approval, deploy the             Restore traffic flow
    confrontation                          shadow teams                               appropriate less lethal munitions on a            Discourage groups from forming
   Ensure the appropriate uniform for    Continue to assess; escalate and           crowd that poses an immediate threat of           Protect lives, property, and vital facilities
    the event                              de-escalate as behavior changes            violence or physical harm                         Establish and patrol divisions
   Interact with organizers and gain     Don’t increase crowd tension or           Ensure only reasonable force                      Remain present
    cooperation                            change crowd focus to law                 Report use of force and expended
                                           enforcement by unnecessary                                                                   Reassess the situation
                                                                                      munitions                                         Return to normalcy
                                           aggressive appearance or behavior         Restore traffic flow                              Act quickly


UOF-TAC DIR NO. 11.1, 2020                                             EXHIBITI 'A' - Page 11
     Case 2:20-cv-05027-CBM-AS Document 86-1 Filed 04/27/21 Page 10 of 12 Page ID
                         Crowd Management, Intervention, and Control
                                        #:1559
                                                Terms and Definitions

Active Resistance: To intentionally and unlawfully oppose the lawful order of a peace officer in a physical manner.

Arrest Links: A method of linking multiple arrestees together for control purposes.

Arrest Protocol: The formal process of placing subjects under arrest, taking into custody, and associating the arresting
peace officer(s) with the specific individual arrested.

Arrest Teams: Personnel assigned to arrest duties during civil disobedience/civil disorder operations.

Booking Teams: Personnel assigned to custodial and processing duties during civil disobedience/civil disorder
operations.

Civil Disobedience: An unlawful event involving a planned or spontaneous demonstration by a group of people.

Civil Disorder: An unlawful event involving significant disruption of the public order.

Collective Behavior: The unlawful behavior of a group of persons involved in situations where normal cultural structure
and controls are not observed, such as unruly crowds, civil disobedience, and riots.

Command: The authority a person lawfully exercises over subordinates by virtue of his/her rank and assignment or
position.

Compliance Techniques: Reasonable, lawful use of force methods intended to encourage suspect cooperation.

Control Devices: Devices intended to assist peace officers in gaining control of subjects who refuse to submit to lawful
authority (e.g., batons, TASER, restraints, chemical agents, etc.).

Cordoning: Surrounding or enclosing a particular problem area; also referred to as perimeter control.

Critical Facilities: Any location essential to the well-being and safety of the community requiring law enforcement
protection during a critical incident.

Crowd: A number of persons collected into a close body.

Crowd Control: Law enforcement response to a pre-planned or spontaneous event, activity or occurrence where there
is a potential for unlawful activity or the threat of violence.

Crowd Dynamics: Factors which influence crowd behavior.

Crowd Intervention: Strategies and tactics employed by law enforcement during lawful assemblies to address unlawful
activity, civil disorder, and to arrest violators.

Crowd Management: Strategies and tactics employed by law enforcement to manage lawful assemblies in an effort to
prevent the escalation of events into an unlawful assembly or riot.

Decontamination: Procedures taken to reduce the effects of any non-lethal chemical agent.

Discipline: Pattern of behavior consistent with demonstrating self-control, teamwork, moderation, and restraint.

Dispersal Order: Lawful orders communicated by law enforcement personnel commanding individuals assembled
unlawfully to disperse.

Flashpoint: Specific location(s) which can be anticipated to attract criminal elements and become the origin or focal
point of civil disorder.

Force Options: Reasonable force applications utilized by law enforcement to effect arrest, overcome resistance, and
prevent escape.



UOF-TAC DIR NO. 11.1, 2020                                    1 of 3
                                            EXHIBITI 'A' - Page 12
     Case 2:20-cv-05027-CBM-AS Document 86-1 Filed 04/27/21 Page 11 of 12 Page ID
                         Crowd Management, Intervention, and Control
                                        #:1560
                                                Terms and Definitions

Formations: Coordinated unit tactics utilized by law enforcement to control crowds, stop unlawful activity, and disperse
and/or arrest violators.

Incident Command System (ICS): The statewide model for field level management of emergencies mandated by the
Standardized Emergency Management System (SEMS). ICS is specifically designed to allow its users to adopt an
integrated organizational structure equal to the complexity of demands of single and multiple incidents without being
hindered by jurisdictional boundaries.

Less-Lethal Impact Munitions: Projectiles launched or otherwise deployed for purposes of overcoming resistance,
preventing escape, effecting arrest, reducing serious injury and are without significant likelihood of causing death.

Management: The process of planning, organizing, coordinating, directing, budgeting, and controlling resources.

Mobile Arrest and Booking Teams: Mobile teams designated to assist field personnel with mass arrest and booking.

Mobile Field Force: An organized, mobile law enforcement tactical force equipped and trained to respond to unusual
occurrences. The Mobile Field Force configuration is currently the statewide standard known as “Mutual Aid Response
Mobile Field Force.”

Mobile Tactics: specialized techniques that give Mobile Field Force (MFF) personnel the ability to respond rapidly and
complete high-risk missions beyond the capabilities of other personnel. The vehicles may also be utilized for crowd
control and containment.

Mob: A disorderly group of people engaged in unlawful activity.

Mounted Tactics: Tactics while mounted on horses.

Non-Compliant Behavior: Behavior which does not yield to a lawful order.

Non-Lethal Chemical Agents: Devices utilized by law enforcement agencies which may include CS, CN or OC.

Non-Target Specific Less-Lethal Impact Munitions: Less-lethal munitions fired at a crowd for the purpose of crowd
control (37mm, 20F Multiple Foam Rubber Projectiles).

Pain Compliance: The stimulation of nerves or the manipulation of joints to elicit a sense of unease or distress in a
subject, causing that subject to comply. Examples include control holds, impact weapons, non-lethal chemical agents,
TASER, etc.

Passive Arrest Teams (PAT): Organized teams of peace officers assigned to take “passive arrestees” into custody.

Passive Resistance: A commonly used term referring to non-violent opposition to the lawful directions of law
enforcement during arrest situations.

Photographic Teams: Law enforcement photographers assigned to document designated activity involving civil
disobedience.

Platoon: A tactical component consisting of two or more supervised squads.

Policy: Statements of principles and values which guide the performance of a specific Department activity. Policy
establishes limits of action and reflects a statement of guiding principles that should be followed in order to achieve an
agency’s objective.

Procedure: A method of performing an operation, or a manner of proceeding on a course of action, within limits of
policy.

Public Disruption: The interruption or disturbance of public order.




UOF-TAC DIR NO. 11.1, 2020                                     2 of 3
                                             EXHIBITI 'A' - Page 13
     Case 2:20-cv-05027-CBM-AS Document 86-1 Filed 04/27/21 Page 12 of 12 Page ID
                         Crowd Management, Intervention, and Control
                                        #:1561
                                                Terms and Definitions

Shadow Team: A squad sized plain clothes unit made up of two, five-officer elements, each having a supervisor that is
responsible for working within crowds to identify individuals involved in illegal behavior, and when possible monitor their
behavior, and/or arrest and remove them from the crowd as quietly as possible.

Uniformed Shadow Support Team: A squad of 10 uniformed officers and two supervisors that are responsible for
coordinating with, and supporting, Shadow Teams.

Stakeholder: Entities having a legal, professional, economic or community interest/responsibility in the event.

Standardized Emergency Management System (SEMS): A system required by the California Government Code for
managing response to multi-agency and multi-jurisdictional emergencies in California. SEMS consists of five
organizational levels that are activated as necessary: Field Response, Local Government, Operational Area, Region and
State.

Target Specific Less-Lethal Impact Munitions: Less-lethal munitions fired at a specific/identifiable target for purpose
of selectively and temporarily incapacitating an individual or to cause the individual(s) to stop their actions: 12 gauge
Super-Sock Projectiles; 40mm Exact Impact Sponge Munitions and 37mm foam rubber baton
          The suspect or subject is violently resisting arrest or poses an immediate threat of violence or physical harm
          Unlawful behavior must include violent actions/movements

Unlawful Assembly: Penal Code Section 407 defines an “unlawful assembly” as: “Whenever two or more persons
assemble together to do an unlawful act, or to do a lawful act in a violent, boisterous or tumultuous manner, such assembly
is an unlawful assembly.” “Boisterous or tumultuous manner” has been interpreted by the courts to mean conduct which
poses a clear and present danger of imminent violence.

Violent, Boisterous or Tumultuous manner: A manner in which the people are acting must be violent, or pose a clear
and present danger of imminent violence.




UOF-TAC DIR NO. 11.1, 2020                                    3 of 3
                                            EXHIBITI 'A' - Page 14
